       Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


CASEY LAMONT WILLIAMS, JR.,

                        Plaintiff,

vs.                                             Case No. 21-3078-SAC

DOUGLAS COUNTY CORRECTIONAL
FACILITY, et al.,

                        Defendants.


                                  O R D E R

      Plaintiff, pro se, has filed this action alleging violations

of his constitutional rights in relation to his incarceration at

the Douglas County Correctional Facility (DCCF).              Plaintiff has

presented his complaint on forms for bringing an action pursuant

to 42 U.S.C. § 1983.1         This case is before the court for the

purposes of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                   A court

liberally construes a pro se complaint and applies “less stringent


1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
      Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 2 of 9




standards than formal pleadings drafted by lawyers.”            Erickson v.

Pardus, 551 U.S. 89, 94 (2007).        But, a pro se litigant is not

relieved from following the same procedural rules as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”         Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).       The court “will not supply

additional   factual   allegations     to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

However, “if the court can reasonably read the pleadings to state

a valid claim on which the [pro se} plaintiff could prevail, it

should do so despite the plaintiff’s failure to cite proper legal

authority [or] his confusion of various legal theories.”               Hall,

935 F.2d at 1110.

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains    “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.               United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).              The court

                                   2
      Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 3 of 9




may also consider the exhibits attached to the complaint.                Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.              Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. The complaint

     The complaint names the following defendants:         Gary Bunting,

facility administrator at DCCF; (fnu) Roome, Captain at DCCF; (fnu)

Hardy, Lieutenant at DCCF; (fnu) Evans, Deputy at DCCF; (fnu)

Carlson, Lieutenant at DCCF; (fnu) Qualls, Lieutenant at DCCF;




                                   3
      Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 4 of 9




(fnu) Morris, Sergeant at DCCF; B. Phralcornklen, Deputy at DCCF;

(fnu) Vopat, Deputy at DCCF; and (fnu) Griffith, Deputy at DCCF.

     The     complaint    makes    the       following   allegations      against

defendants    collectively.       Plaintiff     claims   that    “they”   caused

permanent damage to plaintiff’s injured arm when they failed to

follow up with medical appointments, offer physical therapy, and

used excessive force against plaintiff from August 6, 2019 to

February 19, 2021.       Plaintiff further alleges that on January 1,

2021 he said he felt suicidal and “they” put plaintiff in a cell

without water, a mattress, toilet paper and all his clothes except

his pants for more than 24 hours.             Plaintiff alleges he attempted

to hang himself and then “they” beat plaintiff and threatened him

with mace and tazers.       Plaintiff also claims a denial of medical

attention.

     Plaintiff further alleges that defendant Hardy had numerous

females observe plaintiff while he was naked for several hours.

He claims that defendant Evans and defendant Hardy denied his

requests for water and toilet paper.              He asserts that defendant

Morris led officers into his cell on January 29, 2021 and that the

officers beat plaintiff, refused him dinner, and made him sit naked

in his own urine and feces for more than two hours.                    Finally,

plaintiff    alleges     that   either       defendant   Vopat   or    defendant

Griffith (it is not clear which) tazed plaintiff in the genitals

and that defendant Vopat injured plaintiff’s arm.

                                         4
      Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 5 of 9




     Plaintiff asserts a violation of his right to decent living

conditions under the Eighth Amendment; a violation of his Fourth

Amendment right against unreasonable search and seizure; and a

violation of the Eighth Amendment right to adequate medical care.

     It is not clear from the complaint whether plaintiff was a

pretrial detainee or whether he was serving a sentence when the

events described in the complaint occurred.

III. Defendants Bunting, Roome, Carlson, Qualls and Phralcornklen.

     The   complaint   makes    no   allegations    which   specifically

describe an action taken by defendants Bunting, Roome, Carlson,

Qualls and Phralcornklen.      As previously stated, plaintiff cannot

state a claim by making undifferentiated allegations against a

collection of defendants.      The complaint must allege who did what

to whom.   Plaintiff has failed to do this as to these defendants.

This failure to describe their personal participation in alleged

legal violations is fatal to plaintiff’s effort to state a claim

against them.   See Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th

Cir. 2008)(personal participation in a constitutional violation is

essential for individual liability under 42 U.S.C. § 1983).

IV. Cross-gender viewing of plaintiff naked

     The Tenth Circuit has recognized that the constitutionality

of prison guards observing members of the opposite sex undressed

is dependent on the scope of the intrusion, the manner in which it

is conducted, the justification for initiating it and the place in

                                     5
         Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 6 of 9




which it is conducted.         See Hayes v. Marriott, 70 F.3d 1144, 1147

(10th Cir. 1995).      It appears that plaintiff claims he was viewed

naked by females during one day while plaintiff was on suicide

watch.      Plaintiff alleges that defendant Hardy had “numerous

females” observing him for hours at a time.                  It is not clear,

however, who the females were, what their jobs were, if plaintiff

was on suicide watch, how long plaintiff was nude, if this happened

only one day, whether plaintiff was viewed by females on camera or

in   person,    and    whether    plaintiff     was    viewed     constantly      or

intermittently.        These     are   facts   which   would      be    helpful    in

determining whether plaintiff has stated a claim for a violation

of his privacy rights under the Constitution.

V. Denial of water and toilet paper

      Plaintiff does not allege how long he was denied water by

defendant Evans or toilet paper by defendant Hardy.                    He also does

not allege that he was caused harm by this.                  Because plaintiff

does not describe conditions which are objectively unreasonable,

he has not stated a constitutional violation for which he may

recover.     See Crowson v. Washington County Utah, 983 F.3d 1166,

(10th Cir. 2020)(a claim under § 1983 cannot survive a determination

that there has been no constitutional violation).

VI. Excessive force

      Courts    have   recognized      that    force   may   be   displayed       and

employed to maintain order or personal safety.                    See Cortez v.

                                        6
      Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 7 of 9




McCauley, 478 F.3d 1108, 1130-31 (10th Cir. 2007)(discussing use

of force in a Terry stop situation).         To determine whether the

force used was excessive requires a balancing of individual and

governmental interests.      Graham v. Connor, 490 U.S. 386, 396

(1989); see also Hudson v. McMillian, 503 U.S. 1, 7 (1992)(court

should consider whether force was used to maintain or restore

discipline, or to cause harm).     The ultimate issue is whether the

officers’ actions were objective reasonable in light of the facts

and circumstances. Id. at 397. This requires knowledge of whether

plaintiff was posing an immediate threat to the officers’ safety

or to institutional order, and whether plaintiff was resisting the

orders of the officers.    Id. at 396.

     The complaint makes general claims that plaintiff was beaten,

tazed, had his arm injured, and was forced to sit in his own waste.

The complaint does not state who engaged in beating plaintiff or

who knowingly forced plaintiff to sit in his own waste for more

than two hours.    It is not clear which defendant tazed plaintiff,

how plaintiff’s arm was injured on February 19, 2021, or the extent

of the injury.    The complaint does not describe the details of the

alleged beating on January 29, 2021 or the details of the events

on February 19, 2021.      It does not describe the situation the

officers were involved in or plaintiff’s conduct.

     Plaintiff’s general claims that he suffered a beating, tazing

or excessive force are not sufficiently specific to give fair

                                   7
      Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 8 of 9




notice of a claim for relief.         See Anderson v. Easter, 2020 WL

2306616 *2 (D.Kan. 5/8/2020)(collecting cases rejecting vague

assertions of assault or excessive force). Plaintiff's claims also

fall short of describing a clearly established constitutional

violation. See Thompson v. Orunsolu, 798 Fed. Appx. 288, 291 (10th

Cir. 2020)(suggesting deferential review of prison guard's use of

pepper spray because instantaneous decisions to apply force are

required to preserve internal order); Stevenson v. Cordova, 733

Fed.Appx. 939 (10th Cir. 2018)(denying claim on qualified immunity

grounds where it was not clearly established that use of taser was

excessive under Eighth Amendment analysis where inmate refused

order to cuff up).

     Under   these   circumstances,    the   court   shall   request   that

plaintiff file an amended complaint to more fully describe his

claims of excessive force.

VII. Threats and harassment

     Plaintiff makes general claims of threats and harassment.

These claims are too conclusory to state a plausible claim for

relief.   Tenth Circuit precedent also suggests that they do not

rise to the level of a constitutional claim. Cf., McBride v. Deer,

240 F.3d 1287, 1291 n.3 (10th Cir. 2001) (verbal threats and taunts

do not violate Eighth Amendment); Adkins v. Rodriguez, 59 F.3d

1034, 1037 (10th Cir. 1995)(verbal sexual harassment does not

amount to Eighth Amendment violation); Vann v. Fewell, 2020 WL

                                   8
        Case 5:21-cv-03078-SAC Document 10 Filed 08/10/21 Page 9 of 9




7488971    *5    (D.Kan.    12/21/2020)(same       holding   supported       by

collection of Tenth Circuit cases relating to verbal abuse).

VIII. Medical attention

       Plaintiff’s   allegations       regarding   the   lack   of     medical

attention are too broad and conclusory and are untied to a named

defendant.      Therefore, they fail to state a plausible claim for

relief.    See Cary v. Hickenlooper, 674 Fed.Appx. 777, 780 (10th

Cir.   2016)(alleged     denial   of    “appropriate     medical     care”   is

insufficient to state a claim for relief); Gee v. Pacheco, 627

F.3d 1178, 1192 (10th Cir. 2010)(rejecting vague and conclusory

allegations regarding lack of medical treatment).

IX. Conclusion

       In conclusion, the court finds that plaintiff has failed to

state a claim for relief and the court shall grant plaintiff time

until September 10, 2021 to show cause why this case should not be

dismissed or to file an amended complaint which corrects the

deficiencies found in the original complaint. An amended complaint

should be printed on forms supplied by the Clerk of the Court which

may be supplemented.       Failure to respond to this order may result

in the dismissal of this case.

       IT IS SO ORDERED.

       Dated this 10th day of August 2021, at Topeka, Kansas.


                              s/Sam A. Crow__________________________
                              U.S. District Senior Judge

                                       9
